Citation Nr: 1711299	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-43 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus or nasal disorder, to include bilateral maxillary sinusitis and allergic rhinitis.

2.  Entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy (BPH) and prostatitis.

3.  Entitlement to an initial compensable rating for bilateral hearing loss since May 30, 2006.

4.  Entitlement to a rating in excess of 30 percent for residuals of a post-operative abdominal wall with shell fragment wounds (SFW).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1967 to November 1968. He served in the Republic of Vietnam and his military decorations include the Purple Heart and the Combat Infantryman's Badge.

Effective August 2013, a 100 percent schedular rating for service-connected disorders is in effect.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Houston, Texas, Regional Office (RO). In July 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In February 2014 and June 2016, the Board remanded the appeal to the RO for additional action.


FINDINGS OF FACT

1.  Chronic sinusitis and allergic rhinitis did not originate during service and were not caused by any in-service injury, disease, disorder, or event.

2.  BPH and prostatitis did not originate during service and were not caused by any in-service injury, disease, disorder, or event.

3.  Throughout the entire appeal period, bilateral hearing loss manifested by average pure air tone conduction thresholds at 1000, 2000, 3000, and 4000 Hertz by no worse than 62.5 decibels in the right ear and 57.5 decibels in the left ear, and speech recognition ability of 88 percent in the right ear and 88 percent in the left ear. 

4.  The Veteran sustained a through and through wound to the abdomen which resulted in an open iliac fracture; required debridement; and resulted in prolonged infection requiring several surgeries and scarring.

5.  The Veteran has more than five painful abdominal scars caused by his SFW and associated operations which cover an area of 81.01 square centimeters.


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic sinusitis and allergic rhinitis have not been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

2.  The criteria for service connection for BPH and prostatitis have not been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for a 50 percent rating for residuals of a post-operative abdominal wall with shell fragment wounds have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.56, 4.73, Diagnostic Code 5319 (2016).

5.  The criteria for a 20 percent rating for abdominal scars covering an area of 81.01 square centimeters have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.118, Diagnostic Code 7801 (2016).

6.  The criteria for a 30 percent rating for more than five painful scars have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2007 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The September 2007 notice was issued to the Veteran prior to the April 2008 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

A.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b) (West 2014).

1.  Sinus or Nasal Disorder

The Veteran has diagnoses of chronic sinusitis and allergic rhinitis and he has had surgery for his sinus disorder. Service treatment records are silent as to any treatment for or complaints of sinus or nasal disorders. On his October 1968 report of medical history at service separation, he indicated that he did not have nose or throat trouble, sinusitis, hay fever, or asthma; he did indicate that he had ear trouble but wrote that it was "better." On his physical examination for service separation completed at that time, his nose and sinuses were normal. In a July 2013 statement, the Veteran's former spouse wrote that they entered a relationship beginning in the 1970s and into 1994. She reported that the Veteran "was constantly plagued with colds, sinus infections and severe drainage from nasal infectious inflammation. Needless to say, this congestion and throat phlegm discharge, resulted in sore, watery eyes and compromised swallowing ability." 

At his July 2013 Board hearing, the Veteran contended that his sinus and nasal disorders were caused by the sprays used in service to clear vegetation, including Napalm and herbicides.

In June 2014, the Veteran was afforded a VA examination. The examiner opined that the Veteran's sinusitis and rhinitis were less likely than not caused by service or related to any in-service incident as his disorders "became worse when he returned to [the] Beaumont, Texas area in 1970. The living environment plays a major role for these problems." 

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to grant service connection as to the in-service event. Collette v. Brown, 82 F.3d 389 (1996). Under the statute, in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996).

As the Veteran was in combat, his report of nasal and sinus irritation due to sprays used in service is presumed credible under 38 U.S.C.A. § 1154(b).  There is no competent evidence, however, that his rhinitis and sinusitis were caused by his in-service exposure to sprays and herbicides. The Veteran is not medically qualified to express an opinion as to the cause of sinusitis or rhinitis. These disorders are also not entitled to any presumptions for chronic diseases or diseases resulting from herbicide exposure. Therefore, service connection is not warranted and the claim is denied.
2.  Prostate Disorder

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and prostate cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

The record reflects that the Veteran has been diagnosed with BPH and prostatitis. Service treatment records are silent as to any treatment for a prostate disorder or complaints. In June 2014, the Veteran was afforded a VA examination and a medical opinion was provided in September 2014. The examiner opined that it was less likely than not that the Veteran's prostate disorders were caused by his in-service SFW to the abdomen as there are no records from that time to suggest a disruption in nerve or blood supply and that injury was to the abdomen, which would not impact the prostate.

The Veteran is not diagnosed with any prostate malignancy and there is no competent evidence that his BPH or prostatitis was caused by military service. The Veteran is not medically qualified to express an opinion as to the cause of BPH or prostatitis, there is no evidence of any in-service treatment for BPH or prostatitis, nor has the Veteran alleged any in-service prostate disability, injury, or disease. As there is no evidence of any in-service prostate disorder, injury, event, or disease, service connection is not warranted and the claim is denied.

B.  Increased Ratings

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

1.  Bilateral Hearing Loss

Hearing loss is rated under 38 C.F.R. §§ 4.85, 4.86, diagnostic code 6100. Under diagnostic code 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment. 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In August 2006, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
70
75
50
55
LEFT
20
55
55
35
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had left ear sensorineural hearing loss and right ear mixed hearing loss. The examiner did not discuss whether the Veteran had functional limitations as a result of his hearing loss.
 
The examination results represent a Level II hearing loss in the right ear and a Level I hearing loss in the left ear.

In February 2008, the Veteran was afforded another VA examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
50
60
60
LEFT
35
60
70
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss. The examiner noted a functional effect of decreased understanding of speech. 
 
The examination results represent a Level II hearing loss in the right ear and a Level III hearing loss in the left ear.

In November 2012, the Veteran was afforded another VA audiological examination. The Veteran reported missing conversations unless he was in an completely otherwise silent environment and was face-to-face with the speaker. The examiner noted that the Veteran's disability resulted in difficulty hearing in the presence of background noise, difficulty hearing instructions or comments from colleagues, and difficulty understanding telephone conversations. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
55
50
45
LEFT
30
45
60
35

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear. The examination results represent a Level II hearing loss in the right ear and a Level I hearing loss in the left ear. Based on these results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss. 

In July 2016, the Veteran was afforded another VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
65
75
60
45
LEFT
45
60
65
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. Based on these results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss. The examiner noted functional impairment which resulted in difficulty understanding speech if he was not facing the speaker and that he listened to the television on a high volume, spoke loudly, and had difficulty understanding telephone conversations.
 
The examination results represent a Level II hearing loss in the right ear and a Level I hearing loss in the left ear.

In March 2008, the Veteran underwent private audiological testing. The report of the initial testing does not include any indication that testing included speech recognition. During the second test, a reading at 3000 Hertz was not recorded for the left ear and, therefore, an average cannot be determined. In November 2008, the Veteran underwent a VA audiological assessment. Although speech recognition was tested, the examiner used the NU-6 test rather than the Maryland CNC test. In July 2010, May 2011, June 2012, and July 2013, the Veteran underwent private audiological testing, but the examinations did not include speech recognition testing. In June 2014, the Veteran was afforded a VA examination but pure tone thresholds could not be obtained as they were inconsistent with the speech recognition thresholds despite reinstruction and retesting. 

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a compensable rating throughout the entire period on appeal. Applying the combination of Level II and Level III hearing loss to Table VII corresponds to a noncompensable disability rating based on the February 2008 VA examination. Applying the combination of Level I and Level II hearing loss to Table VII corresponds to a noncompensable disability rating based on the August 2006, November 2012, and July 2016 VA examinations. 38 C.F.R. § 4.85.

The results of the Veteran's VA audiological examinations do not show that his hearing loss in either ear met the definition of an exceptional pattern of hearing loss and, thus, consideration of whether a compensable rating may be warranted when evaluating the ears separately pursuant to 38 C.F.R. § 4.86 is not required for any of these examinations.

The Board has also considered whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability. The hearing loss disability rating on appeal is not one that is rated by analogy and \has been evaluated under applicable diagnostic code 6100, containing the schedular criteria that specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes the inability to understand certain words in conversation. 

The Board has considered the Veteran's subjective reports, but the evidence does not show that his disability is unusual or exceptional. Therefore, the schedular rating criteria are adequate to rate the Veteran's service-connected hearing loss. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

2.  Post-Operative Abdominal Wall with SFW Residuals

The law provides that shell fragment wound residuals in general are essentially static and are to be evaluated by the nature and severity of their incurrence. A 10 percent rating is warranted for moderate injury to Muscle Group XIX (Muscles of the abdominal wall: (1) rectus abdominis; (2) external oblique; (3) internal oblique; (4) transversalis and (5) quadratus lumborum). A 30 percent rating requires moderately severe injury and a 50 percent rating requires severe injury. 38 C.F.R. 
§ 4.73, Diagnostic Code 5319 (2016).

A severe muscle disability is warranted for an injury that was through and through or a deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 38 C.F.R. § 4.56(d)(4)(i) (2016).

Scars are rated pursuant to 38 C.F.R. § 4.118. The regulations in 38 C.F.R. § 4.118 have been modified since the Veteran first filed his claim for an increased rating in 2006. When the Veteran filed his claim, diagnostic code 7801 provided ratings for scars, other than those of the head, face, or neck, that were deep or that cause limited motion. A 10 percent rating was warranted for an area or areas exceeding 6 square inches (39 square centimeters), a 20 percent rating was warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating was warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating was warranted for an area or areas exceeding 144 square inches (929 square centimeters). Note (1) stated that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were to be separately rated and combined in accordance with § 4.25. Note (2) stated that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).

Currently, diagnostic code 7801 provides ratings for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear. A 10 percent rating is warranted for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 20 percent rating is warranted for an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters), a 30 percent rating is warranted for an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters), and a 40 percent rating is warranted for an area or areas of 144 square inches (929 square centimeters) or greater. Note (1) states: A deep scar is one associated with underlying soft tissue damage. Note (2) states: If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).

When the Veteran filed his claim, diagnostic code 7804 only applied to superficial scars. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006). Currently, diagnostic code 7804 applies to any unstable or painful scars. A 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful. Note (1) states: An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) states: If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) states: Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 38 C.FR. § 4.118, Diagnostic Code 7804 (2016).

The Veteran's service treatment records indicate that the Veteran sustained wounds to the left forearm and abdomen when he was hit by small arms fire in February 1968. He had perforation of the ascending and descending colon and small intestine, left ulnar nerve palsy, open fracture of the left ilium, open fracture of the left ulna, and left subphrenic, left peritoneal, and left posterior iliac abscesses. At that time, he underwent an exploratory laparotomy, repair of the small intestine laceration, colostomy, and debridement of the entrance wounds in the left posterior iliac area and debridement and casting of his open ulnar fracture. In March 1968, an exploratory laparotomy was again performed and a retroperitoneal abscess with subphrenic extension was drained and his colostomy was revised. Later that month a pelvic abscess was drained transrectally. It was also noted that he had a bladder fistula which was drained with a catheter. An April 1968 service treatment records also notes a large exit wound on the left flank. In July 1968, he underwent closure of the colostomy, suture removal, and removal of a wart from the right lower lip. An October 1968 physical examination completed at the time of a medical board report states that the Veteran had "[m]ultiple healed abdominal incisions; healed wounds, left arm, healed flank wound."

A January 1969 treatment record states that the Veteran had a duodenal ulcer and several opaque sutures of the abdomen. In June 1969, the Veteran was afforded a VA examination for his SFW residuals. The examiner noted that the entrance wound was in the lumbar spine and the exit wound was in the abdomen. The examiner stated, in pertinent part, that the Veteran had extensive abdominal scarring, including the exit wound which was 5 inches long and 3 centimeters wide and tender to the touch. He had three small scars representing a left-side colostomy and drainage site, an upper abdomen scar representing the site of laparotomy, and an upper right quadrant scar representing the site of a colostomy. He had general tenderness in the abdomen with moderate damage to the underlying musculature, especially in the midline incisional scar. In July 1969, service connection was established for each of the following:  shell fragment wound and post-operative abdominal area scars, left ulna fracture and damage to muscle group VII, damage to muscle group XX in the back, injury to the small bowel and colon with duodenal ulcer and closed colostomy, injury to the left ulnar nerve, bladder fistula, left shoulder scar, fracture of the left ilium, and post-operative wart of the lower lip.

In November 1970, the Veteran underwent a VA examination. The Veteran reported that "his bowels still don't move like they should" and that his "stomach swells up." The examiner noted, in pertinent part, that the Veteran had multiple abdominal scars and some impairment in superficial sensation in the immediate vicinity of the scars. It was noted that the scars included those from the temporary colostomies in the right and left upper abdomen, laparotomy scars, cystostomy scars, and SFW scars overlying the left rib cage posterior axillary line.

The report of an October 2002 VA examination states that the Veteran had multiple disfiguring abdominal scars, including a 23 centimeter vertical midline scar which was raised and an 8 centimeter left lower quadrant drain site scar.

In October 2007, the Veteran was afforded a VA scars examination. The examiner noted that the Veteran's abdominal scar tissue caused discomfort and pain. He had a midline abdominal surgical scar measuring 22 centimeters by 1.8 centimeters, a left lower abdomen scar measuring 4 centimeters by 0.7 centimeters, a depressed right lower quadrant scar measuring 6.4 centimeters by 0.4 centimeters, and a depressed left lower abdominal scar above the inguinal line measuring 7.5 centimeters by 0.5 centimeters. He also had nine depressed clamp scars extending from below the last right rib costal margin in the right upper quadrant to the right lower quadrant above the inguinal line. They measured 1.3 centimeters by 0.1 centimeters, 1.5 centimeters by 0.1 centimeters, 3.5 centimeters by 0.1 centimeters, 4.5 centimeters by 0.1 centimeters, 2.3 centimeters by 0.1 centimeters, 1.5 centimeters by 0.1 centimeters, 5.5 centimeters by 0.1 centimeters, 2.5 centimeters by 0.1 centimeters, and 1.5 centimeters by 0.1 centimeters. He had 11 depressed clamp scars extending from below the last left rib costal margin in the left upper quadrant to the left lower quadrant above the inguinal line. They measured 2.2 centimeters by 0.1 centimeters, 1.0 centimeters by 0.1 centimeters, 1.6 centimeters by 0.1 centimeters, 1.3 centimeters by 0.1 centimeters, 3.0 centimeters by 0.1 centimeters, 2.5 centimeters by 0.1 centimeters, 4.0 centimeters by 0.1 centimeters, 2.5 centimeters by 0.1 centimeters, 2.1 centimeters by 0.1 centimeters, 2.0 centimeters by 0.1 centimeters, and 6.3 centimeters by 0.1 centimeters. All of the Veteran's scars were painful, but none were unstable.

In November 2012, the Veteran was afforded a VA examination. It was noted that he had several abdominal scars:  a midline scar measuring 25.0 centimeters by 2.0 centimeters, a right upper quadrant scar measuring 6.0 centimeters by 0.5 centimeters, two left lower quadrant scars measuring 6.5 centimeters by 0.5 centimeters and 6.0 centimeters by 0.5 centimeters, a left upper quadrant scar measuring 4.5 centimeters by 0.5 centimeters, and 18 retention stitches scars measuring 3.0 centimeters by 0.3 centimeters each. 

In June 2016, the Veteran was afforded VA examinations. The examiner noted three linear abdominal scars:  a left low abdomen scar measuring 14 centimeters by 1 millimeter, a midline scar measuring 20 centimeters by 1 millimeter, and a right low abdomen scar measuring 5 centimeters by 1 millimeter. 

The Veteran sustained a through and through wound to the abdomen which resulted in an open iliac fracture, required debridement, resulted in prolonged infection requiring several surgeries, and resulted in scarring. Therefore, the Veteran's Muscle Group XIX injury was of a severe nature and a rating of 50 percent is warranted.

The Veteran also sustained several scars as a result of his SFW and abdominal surgeries. The Board finds that the change to 38 C.F.R. § 4.118, Diagnostic Code 7801, is semantic and neither version is more favorable to the Veteran. The Board finds that the current version of 38 C.F.R. §4.118, Diagnostic Code 7804, is more favorable to the Veteran. Therefore, the Board will rate the Veteran's abdominal scars according to the current regulations.

The October 2007 and November 2012 VA examinations provide the most complete measurements of the Veteran's scars and those will be used for rating. Between the two examination reports, the measurement for each scar resulting in the larger area will be used. The midline scar was 25.0 centimeters by 2.0 centimeters, a left upper quadrant scar was 4.5 centimeters by 0.5 centimeters, a right upper quadrant scar was 6.0 centimeters by 0.5 centimeters, left lower quadrant scars were 7.5 centimeters by 0.5 centimeters and 6.5 centimeters by 0.5 centimeters, and a right lower quadrant scar was 6.4 centimeters by 0.4 centimeters. The Veteran was also reported to have 20 clamp scars at the October 2007 examination but only 18 were reported at the November 2012 examination. The 18 scars reported at the November 2012 result in a much larger area and, therefore, those measurements are more favorable to the Veteran. The total area covered by the Veteran's abdominal scars is 81.01 square centimeters. This warrants a 20 percent rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016). 

The report of the Veteran's October 2007 VA examination states that all of the Veteran's scars were painful. Therefore, a rating of 30 percent for five or more painful scars is warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).


ORDER

Service connection for chronic sinusitis and allergic rhinitis is denied.

Service connection for BPH and prostatitis is denied.

An initial compensable rating for bilateral hearing loss since May 30, 2006, is denied.

A 50 percent rating for Muscle Group XIX injuries is granted.

A 20 percent rating for abdominal scars covering an area of 81.01 square centimeters is granted.

A 30 rating for more than five painful scars is granted.





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


